Citation Nr: 0823409	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-01 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a chronic neck 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION


The veteran served on active duty from June 1947 to June 1952 
and from June 1955 to June 1958.

This case initially was brought to the Board of Veterans' 
Appeals (the Board) from a rating decision rendered in August 
2004 by the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Service connection is in effect for bilateral hearing loss, 
rated 40 percent disabling; and tinnitus, rated 10 percent 
disabling.   

The veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO in September 2006; a 
transcript is of record.  Tr. 

In October 2006, the undersigned Veterans Law Judge granted 
the veteran's motion to advance the case on the docket 
pursuant to 38 U.S.C. § 7107 and 38 C.F.R. § 20.900(c).

In November 2006, the Board denied entitlement to service 
connection for a neck disability.  Thereafter, the veteran 
filed a timely appeal with the United States Court of Appeals 
for Veterans Claims (the Court).

In June 2007, based upon a Joint Motion, the Court remanded 
the case to the Board for compliance with the instructions of 
the Joint Motion.  

In July 2007, the veteran submitted additional private 
clinical evidence on which there was no waiver; an attached 
memorandum indicated that his desire was for the Board to 
remand the case for initial VARO consideration thereof.  

Accordingly, consistent with and in furtherance of the Joint 
Motion, the Board again remanded the case in August 2007 to 
include specific medical evaluations and opinions as to the 
nature and nexus of the veteran's neck complaints.   


FINDINGS OF FACT

1.  All notification and development action needed to 
equitably adjudicate the veteran's appeal has now been 
obtained.

2.  The competent and probative evidence does not show that 
the veteran developed a chronic neck disorder in service, and 
his current neck disorder is not in any way causally related 
to service.



CONCLUSION OF LAW

A chronic neck disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court has held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, the preliminary duties with regard to VCAA 
notification were accomplished by letters in May 2004 and 
March 2006.  The Board finds that the content of letters 
addressed required notice of the pivotal elements of his 
claim and complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Dingess v. Nicholson, 19 Vet. App. 473, 490-491 
(2006).  He also testified under oath in 2006.  Any defect 
with respect to timing was harmless error.  See Mayfield, 
supra.  He was advised of his opportunities to submit 
additional evidence, after which additional data was obtained 
and entered into the record.  The purpose behind the notice 
requirement has been satisfied, because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.   

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issue.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


II.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1113 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain diseases, such as arthritis, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify").  (Citations omitted.).  The Court 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required..." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As well, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Following the point 
at which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by a particular exposure 
is insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  Lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background

The veteran asserts that service connection is warranted for 
a neck disability because he was injured during combat and 
has had problems since that time. He argues that he was 
thrown about a tank and has submitted fellow service member 
statements recalling such an incident.

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The veteran's two DD Form 214's indicate that he served from 
June 1947 to June 1952 and from June 1955 to June 1958.  He 
was awarded the Korean Service Medal with 5 bronze service 
stars and the Combat Infantry Badge during his first period 
of active service.  His military occupational specialty (MOS) 
during his first period of active service was as a light 
truck driver.  His MOS during his second period of active 
service was as an armor crewman.  

Unfortunately, the veteran's service medical and personnel 
records may have been destroyed in a catastrophic fire that 
occurred at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, in 1972, and these records are no longer 
available.  If service medical records are presumed 
destroyed, the Board has a heightened obligation to explain 
its findings and conclusions and consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In 
this case, every feasible attempt has been made to obtain 
pertinent data, and it appears that everything that is 
available is now of record.

The veteran's claim for service connection for residuals of a 
neck injury was received by the RO in April 2004.

On VA outpatient treatment in February 1999, the veteran 
complained that he had injured his neck at work but it did 
not bother him except for occasional stiffness.  

VA outpatient treatment records show that the veteran was 
diagnosed with chronic neck pain and no neurologic compromise 
in April 2004. 

In June 2004, the veteran complained that he had experienced 
chronic cervical spine pain and limited range of motion for 
the last 50 years.  He had difficulty turning his head when 
driving and experienced a "cracking" noise in his neck and 
increased neck pain in the morning.  The cervical spine range 
of motion was to 5 degrees of sidebending and to 40 degrees 
of rotation on the right and to 10 degrees of sidebending and 
to 30 degrees of rotation on the left.  The veteran 
complained of dizziness and lightheadedness when his cervical 
spine was extended for longer than 5 seconds.  The VA 
physical therapist noted limited cervical spine and shoulder 
range of motion with pain along the right clavicle and base 
of the occiput.  

X-rays of the veteran's cervical spine in November 2004 
showed degenerative joint disease with uncinate spurring.  At 
that time, the veteran stated that he had been informed 
during service that he had "bone chips" in his neck.  The VA 
examiner's diagnosis was chronic neck pain, likely 
degenerative joint disease.

The RO received a statement from a military associate of the 
veteran's in June 2005.  He remembered that the veteran had 
gotten "tossed around a tank" sometime in August or September 
1950.  He recalled that the veteran had gone to the hospital 
for X-rays, but he was not sure what the doctor had told him.  

Another statement dated in April 2006 from a past employer 
indicates that his employer had known the veteran for about 
20 years, and the veteran appeared to have limited motion of 
the shoulders and neck.

The veteran testified at a hearing before the Board in 
September 2006.  The veteran's representative stressed that 
the veteran is a combat veteran.  Tr. at 2.  The veteran 
stated that he first injured his neck in October-November 
1950 when he was riding in a tank that got hit.  He was 
thrown around many times.  Tr. 3.  After that incident, the 
veteran sought treatment during service at an aid station, 
the records of which are unavailable.  The veteran recalled 
that he never had X-rays taken until later.  Tr. 5.  At the 
time of service discharge, the neck was not a constant pain 
as it currently was.  After service, the veteran related that 
his first medical treatment for the neck was with VA.  He 
stated that he never had an injury to the neck at work.  His 
only injury, as far as he knew, was during service.  Tr. 7-8.

The veteran submitted a private physician's statement dated 
in July 2007 to the effect that the then 76 year old veteran 
had been examined during which time he reported neck problems 
in and since service; X-rays now show fairly marked arthritic 
changes.  The physician opined that this neck injury and the 
arthritic changes likely began during his time in service and 
had progressively worsened since that time.

Pursuant to the most recent remand, the veteran underwent a 
comprehensive VA examination in April 2008.  The veteran 
repeated his history of in-service neck injury, said that he 
had had neck problems ever since, and detailed his more 
recent neck treatments.  The notations of the prior clinical 
findings are provided in detail.  The examiner opined that:

This condition (cervical spine, 
multilevel degenerative disc disease), is 
not caused by or the result of military 
service.  There is no medical 
documentation of evaluation or treatment 
of neck condition between military 
discharge in 1958 and VA examination on 
February 23, 1999.  Conditions without 
documentation of medical care during or 
within 5 years of military discharge are 
most likely to have been self-limited 
conditions.  Therefore multilevel 
degenerative disease of the cervical 
spine is most likely caused by and the 
result of normal age-related degenerative 
change in combination with over 30 years 
of medium physical capacity worked as a 
truck driver.

The examiner further opined that the onset of the current 
medical condition was "1999, by medical record 
documentation".  

He further opined that 

It is very unlikely that (any) current 
neck disorder is causally related to 
injury during military service.  

There is no medical evidence that 
degenerative changes were demonstrated in 
his neck in service or within a year of 
service.  Degenerative changes were 
demonstrated in the cervical spine by x-
ray (on) November 12, 2004.

Causality opinion by (the) orthopedic 
surgeon (on) July 13, 2007 is not 
supported by medical evidence and appears 
to be based solely on personal report by 
veteran.

IV.  Analysis

The Board finds that the preponderance of the evidence is 
against the claim.  

The veteran argues that he had a neck injury in service and 
has submitted statements from another to that effect.  That 
may well be true, and for purposes of this case, and given 
the unfortunate scarcity of service records, the Board will 
certainly so stipulate.  Nonetheless, the issue remains as to 
whether he had chronic residuals thereafter which provide a 
sustainable nexus to any current neck problems.  The Board 
finds that the answer to both of these questions is in the 
negative.

The Board notes that the first evidence of a chronic neck 
condition is in early 1999, more than 4 decades after 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000). The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).  In this case, there 
appears to be a very significant elapse of time without 
medical treatment and without explanation other than an 
absence of disability.  

In addition to the first competent findings being 
demonstrated more than 40 years after service, the initial 
medical treatment records also reflect that the veteran 
reported that the neck problems were related to a work 
injury.  In general, the history provided in the context of 
medical treatment, without an underlying agenda of secondary 
gain, is considered more credible than history provided in 
conjunction with a claim for benefits. 

After these 1999 records surfaced, and after the veteran 
filed for disability compensation benefits, he subsequently 
clarified (and testified under oath) that he did not have any 
injury to his neck at work.  The Board observes that not only 
may the veteran's memory be dimmed with time, but self-
interest may also play a role in the more recent statements.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

In any event, whether he did or did not have post-service 
intercurrent neck injury is irrelevant to the question of 
whether there is competent medical evidence that the 
veteran's current disability is causally related to his 
military service.

The VA treatment records subsequent to 1999 note the 
veteran's history of a military injury and current 
complaints.  For example, the assessment in June 2004 was 
"complaints of chronic cervical spine pain and limited range 
of motion for 50 years."  Although the veteran is certainly 
competent to report his complaints of pain, this lay history 
is not transformed into competent evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).

The Board recognizes that the veteran is the recipient of the 
CIB and to the extent that the veteran argues that he has a 
neck disability as a result of an injury during combat (which 
the Board has already above acknowledged), the Court has held 
that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirement of a diagnosis, or a medical nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996). 

Unfortunately, the veteran's service medical and personnel 
records were destroyed in a fire that occurred at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1972; these records have been certified by NPRC 
as being no longer available.  In the case of service medical 
records being presumed destroyed, the Board has a heightened 
obligation to explain its findings and conclusions and 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  This has been taken into account, as 
noted above, and the fact of some in-service neck injury is 
not questioned.

The most recent Board remand asked if the veteran has any 
medical sources who treated him prior to 1999 for neck 
problems, he should provide the names and addresses, with a 
release of information, to the RO so that those records could 
be obtained.  He was also to be scheduled for a VA 
examination, to include all necessary testing deemed 
necessary, such as X-rays, in order to determine the correct 
post-service and current diagnosis(es) with regard to his 
neck; and the onset of the post-service and current neck 
disability(ies) to include onset of arthritis, with the 
opinions to be couched in terms of at least as likely as not 
or unlikely.  

Other than the private medical statement which will be 
discussed below, he has since indicated that he has no 
further evidence.  And new medical evaluations and opinions 
are also now of record.

While the Board accepts that the veteran injured his neck 
during service, there is no statutory presumption that a 
combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service and has, in this case, accomplished that 
duty.

However, this still does not address the questions of either 
current disability or nexus to service, both of which 
competent medical evidence is generally required.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996), citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

The Board has considered the veteran's testimony and the lay 
statements submitted in support of his argument that he has 
the claimed disorder that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
conditions and his service.  This requires medical expertise, 
such as an opinion as to diagnosis or medical causation.  See 
Espiritu, supra et al.  

Certain medical questions cannot be answered by the Board but 
by competent medical authority.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).

In this case, pursuant to the Joint Motion from the Court, 
the case was remanded for medical re-evaluations, assessments 
and opinions.  These are all now in the file.  

Based on a review of all of the evidence and examination of 
the veteran, they unequivocally concluded that there is no 
sound medical basis for finding that any in-service neck 
injury was with such chronic residuals as to be in any way 
related to his current neck complaints, nor is there evidence 
that any current neck disability was present in service or 
for decades thereafter.  

For reasons described above, this clearly is supported by the 
evidence in the file, unlike the singular private opinion to 
the contrary which was based on the veteran's history decades 
after service.  The recent VA opinion has the most current 
and comprehensive record on which to render conclusions about 
the nexus between a service injury, treatment therein, and 
current disability.  See Owens v. Brown, 7 Vet. App. 429 
(1995) (the Board is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so).  
As such, it outweighs the other evidence of record and is the 
most competent and probative evidence.  

An examination or opinion that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  And more importantly, a medical opinion based on an 
incomplete or inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The 
determination as to whether the requirements for such are met 
is based on an analysis by the Board of all the evidence of 
record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999).  

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, supra (Board is not bound to accept physician's 
opinion when it is based exclusively upon recitations of 
claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Following the point at which it is determined that 
all relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).  Thus, for the reasons stated, the Board must 
reject the private medical opinion providing a nexus in favor 
of the evidentiary supported opinion to the contrary.  

In reaching the decision that the veteran does not have a 
chronic neck disorder of service origin, the Board has 
considered the doctrine of reasonable doubt, however, the 
preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic neck disability is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


